50 F.3d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Barry Kevin ROBERTS, Petitioner.
No. 94-8080.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 23, 1995.

Barry Kevin Roberts, petitioner pro se.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Barry Kevin Roberts brought this mandamus petition seeking an order directing the district court to act on Roberts's 28 U.S.C. Sec. 2255 (1988) motion, and to act on his pending motion for bail.  Roberts filed his 28 U.S.C. Sec. 2255 motion in August 1993.  An evidentiary hearing was held in December 1994.  The magistrate judge recommended that the motion be granted, and Roberts was conditionally released from custody.  Under these circumstances, we find that there has not been undue delay, and that Roberts's motion for bail is now moot.  Accordingly, though we grant Roberts permission to proceed in forma pauperis in this Court, we deny his petition for mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED